t c summary opinion united_states tax_court robin haywood courtney petitioner v commissioner of internal revenue respondent docket no 3121-05s filed date robin haywood courtney pro_se marshall r jones for respondent wells judge the instant case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case in a stand-alone2 petition filed pursuant to sec_6015 petitioner seeks review of respondent’s notice_of_determination denying her relief from joint_and_several_liability for taxable years and the issues we must decide are whether for the portion of the deficiency relating to certain rental property adjustments for petitioner’s taxable_year petitioner is entitled to relief pursuant to sec_6015 or c for petitioner’s and taxable years petitioner is entitled to relief pursuant to sec_6015 or c and for taxable years and respondent abused his discretion in denying relief to petitioner under sec_6015 sec_6015 allows a spouse who has requested relief from joint_and_several_liability on a joint_return to petition the commissioner’s denial of relief or to petition the commissioner’s failure to make a timely determination such cases are referred to as stand alone cases in that they are independent of any deficiency proceeding 114_tc_324 3the liabilities from which petitioner seeks relief pursuant to sec_6015 were assessed for from a deficiency determined after an audit of petitioner’s joint_return for and for and from taxes shown due on petitioner’s joint returns for those years but unpaid for petitioner signed a waiver permitting the assessment of the deficiency respondent concedes that petitioner is entitled to relief from joint liability on her joint tax_return for except for items relating to certain rental property described below background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this summary opinion by reference and are found as facts in the instant case at the time of filing the petition petitioner resided in mississippi petitioner and her ex-husband mr courtney were married for years they have three children their divorce was finalized on date petitioner and mr courtney filed joint form sec_1040 u s individual_income_tax_return for taxable years and petitioner signed a waiver permitting the assessment of the deficiency for and signed each joint_return for and the unpaid balances with respect to their and income taxes were dollar_figure dollar_figure and dollar_figure respectively during the years in issue petitioner occasionally worked part time at her children’s school petitioner attends school full time at william carey college petitioner managed the household accounts and mr courtney handled the family’s taxes mr courtney worked for mitchell sign co in part mitchell sign co compensated mr courtney with company stock on date mr courtney’s stock in mitchell sign co was liquidated for dollar_figure subsequently mr courtney wrote a check for dollar_figure to pay off a loan after being arrested for forging prescriptions for painkillers during date mr courtney admitted to petitioner that he was addicted to prescription painkillers petitioner and mr courtney divorced in date at the time of their divorce petitioner was aware that mr courtney was recovering from his addiction and had not begun rehabilitation and thought him to be in an impaired state of mind in the divorce decree mr courtney was obligated by their child custody and property settlement agreement to indemnify petitioner for joint_and_several liabilities at issue during date petitioner received a notice from her bank that respondent had frozen her checking account because of the joint_and_several liabilities of which she seeks to be relieved in the instant proceeding petitioner informed the internal_revenue_service irs appeals officer that she did not think that mr courtney would pay the joint_and_several liabilities in issue mr courtney neither coerced petitioner to sign the returns in issue nor forged petitioner’s signatures to the returns petitioner voluntarily signed the returns during petitioner and mr courtney jointly rented the residence that had previously served as their home rental property petitioner and mr courtney made repairs to the rental property during an examination of petitioner and mr courtney’s joint_return adjustments were made with respect to the tax treatment of their rental property petitioner collected the rent checks from the tenants of the rental property and deposited them into petitioner and mr courtney’s joint bank account no records were maintained for the rental property during during petitioner and mr courtney leased a residence which had been the couple’s home and which they jointly owned currently petitioner owns a home that is unencumbered by a mortgage and was appraised at approximately dollar_figure at the present time petitioner is not employed and uses funds from a student_loan child_support payments and a home equity loan to pay her bills on date petitioner filed a timely form_8857 request for innocent spouse relief for the years in issue request respondent denied her request on date petitioner sent respondent form statement of disagreement in which she included the following as reasons for her appeal petitioner was unaware of mr courtney’s prescription painkiller addiction until the time of his arrest during this time mr courtney informed petitioner that his company’s accounting firm would handle their taxes but instead mr courtney prepared them himself and petitioner’s impression was that mr courtney was not in a proper state of mind to prepare their tax returns mr courtney prepared the joint_return and an accounting firm prepared the and joint returns on date respondent sent petitioner a notice_of_determination denying her request on date petitioner filed a petition seeking review of respondent’s determination discussion generally spouses filing a joint_return are jointly and severally liable for the accuracy of the return and for the full tax_liability sec_6013 sec_6015 c and f provides exceptions to the general_rule under certain circumstances sec_6015 applies to liabilities arising after date and to liabilities arising on or before date that remain unpaid as of that date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 except as otherwise provided in sec_6015 the requesting spouse bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 and c relief for rental property adjustments for taxable_year respondent contends that petitioner is not entitled to relief under sec_6015 or c for the portion of the deficiency remaining4 because she had knowledge of the items giving rise to the understatement_of_tax as to sec_6015 subsection b requires the commissioner to grant relief from joint liability if inter alia the requesting spouse establishes that in signing the joint_return he or she did not know and had no reason to know that there was an understatement sec_6015 as to sec_6015 subsection c allows proportionate relief from joint_and_several_liability by relieving the requesting spouse from liability for items giving rise to the deficiency that would have been allocable to the nonrequesting spouse had the spouses filed separate returns relief is not available if the commissioner demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof sec_6015 in the instant case the record shows that petitioner participated in the management of the rental property and collected rent checks and deposited them into her and mr 4as noted above respondent concedes that petitioner is entitled to relief of the liability except that portion of the deficiency relating to the rental property adjustments courtney’s bank account on the basis of the record in the instant case we conclude that petitioner had actual knowledge of the item giving rise to the understatement_of_tax related to the rental property adjustments when she signed the return consequently we hold that petitioner fails to satisfy the requirements of sec_6015 for the portion of the deficiency relating to the rental property adjustments for taxable_year likewise as to sec_6015 we hold that petitioner is not entitled to relief on the portion of the deficiency relating to the rental property adjustments for taxable_year see sec_6015 sec_6015 and c relief for taxable years and subsections b and c of sec_6015 do not apply to taxable_year or because there was neither an understatement nor a deficiency in either taxable_year as defined by sec_6015 and c the liabilities for taxable years and arose from unpaid taxes shown on the joint_return sec_5 for those years and assessed by respondent 5while petitioner contended at trial that she did not sign the joint returns that contention is contradicted by the stipulated form_8857 which includes petitioner’s admission that she signed the returns she also admitted at trial that her recollections could be erroneous we also note that at trial petitioner admitted that at the time she signed the returns she had reason to know that the tax_liabilities would not be paid sec_6015 relief for rental property adjustments for taxable_year and for taxable years and if relief is not available under sec_6015 or c the requesting spouse may seek equitable relief under sec_6015 sec_6015 114_tc_276 pursuant to the discretionary authority granted in sec_6015 the commissioner has prescribed procedures set forth in revproc_2003_61 2003_2_cb_296 for determining whether a spouse qualifies for equitable relief for joint_and_several_liability in order to qualify for relief under sec_6015 the requesting spouse must satisfy certain threshold conditions listed in revproc_2003_61 sec_4 c b pincite petitioner satisfies those threshold conditions revproc_2003_61 sec_4 c b pincite additionally provides that equitable relief will ordinarily be granted as to unpaid liabilities if each of three elements is satisfied those elements relate to marital status knowledge or reason to know and economic hardship because petitioner and mr courtney were divorced at the time petitioner filed her request for relief she meets the 6rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of that date revproc_2003_61 secs and c b pincite marital status criterion of revproc_2003_61 sec_4 respondent contends that petitioner does not qualify for relief pursuant to the knowledge or reason to know and economic hardship criteria of revproc_2003_61 sec_4 for the following reasons at the time she signed the returns petitioner knew or had reason to know that the taxes would not be paid and petitioner will not suffer economic hardship if relief is not granted we agree with respondent that petitioner knew or had reason to know when she signed the returns that the taxes would not be paid petitioner’s signatures on the returns constitute constructive knowledge of the amounts shown on the returns as due see 25_f3d_1289 5th cir affg tcmemo_1993_252 see also 992_f2d_1256 2d cir affg tcmemo_1992_228 moreover petitioner was aware of the reported tax_liabilities when she signed the returns as noted above at trial petitioner admitted that at the time she signed the returns she had reason to know that the tax_liabilities would not be paid accordingly we hold that petitioner knew or should have known that the tax returns for and reported unpaid liabilities and that mr courtney would not pay those liabilities we also agree with respondent that petitioner will not suffer economic hardship if relief is not granted the commissioner is directed to base his determination of whether a requesting spouse will suffer economic hardship on rules similar to those provided in sec_301_6343-1 proced admin regs that regulation provides the following economic hardship -- i general_rule -- this condition applies if satisfaction will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living ii information from taxpayer --in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including -- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expense e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on the economic hardship and brings to the attention of the director it is the taxpayer’s burden to demonstrate that her expenses qualify as basic living_expenses and that those expenses are reasonable monsour v commissioner tcmemo_2004_190 petitioner filed a joint tax_return in with her current spouse on which they reported their adjusted_gross_income as dollar_figure petitioner estimated the amount of monthly household_income at dollar_figure which includes dollar_figure in child_support petitioner indicated that the child_support may be reduced petitioner estimated the amount of monthly costs at dollar_figure for petitioner’s stated monthly expenses include the following monthly expenses dollar_figure mortgage payments dollar_figure food dollar_figure utilities dollar_figure telephone dollar_figure automobile insurance gasoline and oil changes dollar_figure medical dollar_figure life_insurance clothing dollar_figure childcare subtotal dollar_figure other expenses dollar_figure credit card installment payments cable internet dollar_figure cell phones dollar_figure dollar_figure personal care school expenses dollar_figure extra curricular activities dollar_figure charitable_contributions dollar_figure subtotal dollar_figure total dollar_figure respondent asserts that of these expenses dollar_figure accounts for reasonable basic living_expenses and petitioner would not suffer economic hardship to satisfy the liabilities respondent contends that petitioner does not satisfy the economic hardship factor because the balances due on petitioner’s tax_liabilities are less than the equity in her house and because petitioner’s divorce agreement provides her with recourse against mr courtney for any joint liability collected from her currently petitioner is attending school full time the stocks that mr courtney acquired while at mitchell sign co were soon after liquidated and used by mr courtney to pay off a loan as last appraised before trial petitioner’s unencumbered home is worth approximately dollar_figure at trial petitioner conceded that the home is in a very nice area that she is in the process of getting ready to sell her home and that selling the home would free up money with which to pay bills we conclude that satisfaction of the tax_liabilities in issue will not cause petitioner to be unable to pay reasonable basic living_expenses although petitioner is not currently employed petitioner admitted at trial that there is sufficient equity in her home to satisfy the liabilities thus we conclude that petitioner would not suffer economic hardship if relief were not granted we conclude that petitioner does not satisfy each of the three elements and thus does not qualify for relief pursuant to revproc_2003_61 sec_4 where the requesting spouse fails to qualify under revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite contains a nonexclusive list of factors based on the facts and circumstances that the commissioner will take into account in determining whether to grant equitable relief those factors are marital status economic hardship knowledge or reason to know that the nonrequesting spouse would not pay the liability nonrequesting spouse’s legal_obligation significant benefit and compliance with income_tax laws id sec_4 a the first factor the marital status factor pertains to whether the couple is married separated or divorced see id sec_4 a i petitioner and mr courtney were divorced date the marital status factor weighs in favor of granting relief the second factor the economic hardship factor pertains to whether the requesting spouse will suffer economic hardship if relief from joint_and_several_liability is not granted see id sec_4 a ii the economic hardship test under this section is the same test as that under revproc_2003_61 sec_4 c as stated above we have concluded that petitioner will not suffer economic hardship if relief is not granted the economic hardship factor weighs against granting relief the third factor knowledge or reason to know is whether at the time petitioner signed the returns she had knowledge or reason to know that the tax_liabilities reported on the returns would not be paid see id sec_4 a iii the knowledge or reason to know test under this section is the same test as that under revproc_2003_61 sec_4 b as stated above we have concluded that petitioner knew and had reason to know that the liabilities in issue might not be paid the knowledge or reason to know factor weighs against granting relief the fourth factor is the nonrequesting spouse’s legal_obligation to pay pursuant to a divorce decree or agreement see id sec_4 a iv petitioner and mr courtney’s agreement contained in their divorce decree requires mr courtney to indemnify petitioner for the joint_and_several liabilities in issue in the instant case the legal_obligation factor weighs in favor of granting relief the fifth factor significant benefit relates to whether the nonrequesting spouse significantly benefits from the unpaid tax_liability see id sec_4 a v respondent concedes that petitioner did not significantly benefit from the unpaid liability and the record does not indicate otherwise thus petitioner did not benefit significantly from the couple’s failure to pay the income_tax liabilities for the years in issue and this factor weighs in favor of granting relief the sixth factor compliance with income_tax laws relates to whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years after the tax years in issue see revproc_2003_61 sec_4 a vi respondent concedes petitioner’s compliance in filing subsequent tax returns which weighs in favor of granting relief in addition revproc_2003_61 sec_4 b c b pincite lists two positive factors that the commissioner will consider in favor of granting equitable relief if present those factors are whether the nonrequesting spouse abused the requesting spouse the abuse factor and whether the requesting spouse was in poor mental or physical health when signing the return or requesting relief the mental or physical health factor as to the abuse factor mr courtney did not abuse petitioner as to the mental or physical health factor petitioner did not assert or demonstrate that she was in poor mental or physical health when requesting relief or signing the return therefore these factors are inapplicable in sum on the basis of our examination of the entire record before us we conclude that petitioner has failed to carry her burden of showing that she is entitled to relief under sec_6015 with respect to the portion of the liability relating to the rental property adjustments for taxable_year or for the liabilities for and we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
